DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
1. 	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

2.	Claim 87 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The language of the claim raises a question as to whether the claim is directed merely to an abstract idea that is not tied to a technological art, environment or machine which would result in a practical application producing a concrete, useful, and tangible result to form the basis of statutory subject matter under 35 U.S.C. 101.  
Claim 87, claims the non-statutory subject matter of a program. Data structures not claimed as embodied in computer-readable media are descriptive material per se and are not statutory because they are not capable of causing functional change in the computer. See, e.g., Warmerdam, 33 F.3d at 1361, 31 USPQ2d at 1754 (claim to a data structure per se held nonstatutory). Therefore, since the claimed programs are not tangibly embodied in a physical medium, encoded on a computer-readable medium and clearly recited as a computer program then the Applicants has not complied with 35 U.S.C 101. 



	Examiner suggests using such phrases as “A non-transitory computer readable medium embedded with a computer executable program including instructions for”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 58, 76, 86, 87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 10812634. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 58, 76, 86, 87 is a variation of claims 1 and 13 of U.S. Patent No. 10812634.
Instant Application 16/803579
Patent 10812634
58. (New) A method of wireless communication, comprising: 
 
 determining a plurality of control parameters for transmission from a first wireless
communication device to a second wireless communication device, each control parameter including at least a Control identifier (ID) and a control value;

 generating a first frame for transmission via a first wireless link, wherein the first frame includes an aggregated control (A-Control) field formatted with the plurality of control
parameters; and
 
 outputting the first frame for transmission from the first wireless communication device to the second wireless communication device.

1.  A method of wireless communication, comprising: 

  selecting, from a variable number of control fields, one or more control fields for inclusion in  a high efficiency (HE) aggregated control (A-Control) field, each of the one or more control fields containing a control identifier field and a control information field, wherein: each control identifier field indicates a buffer status (BS) report and one of a plurality of different control information types carried in the control information field of the respective control field;  and the control information field contains one or more subfields containing at least one of a report on buffer status information and a request for buffer status information;  

  generating a frame comprising the selected one or more control fields;  and 

  transmitting the frame. 

76. (New) An apparatus, comprising:

 an interface for communicating via a wireless local area network; and
 
 a processor configured to:

 determine a plurality of control parameters for transmission from a first wireless communication device to a second wireless communication device, each control 

  generate a first frame for transmission via the interface, wherein the first frame includes an aggregated control (A-Control) field formatted with the plurality of control parameters; and

  output the first frame for transmission via the interface from the first wireless communication device to the second wireless communication device.


 one or more processors;  
 
 a memory storing instructions that, when executed by the one or more processors, cause the wireless device to perform operations comprising: 

selecting, from a variable number of control fields, one or more control fields for inclusion in a high efficiency (HE) aggregated control (A-Control) field, each of the one or more control fields containing a control identifier field and a control  information field, wherein: each control identifier field indicates a buffer status (BS) report and one of a plurality of different control information types carried in the control information field of the respective control field;  and the control information field contains one or more subfields containing at least one of a report on buffer status information and a request for buffer status information;  

  generating a frame comprising the selected one or more control fields;  and 

  a transmitter configured to transmit the frame.


  at least one processor;

  at least one memory communicatively coupled with the at least one processor and
storing processor-readable code that, when executed by the at least one processor, causes the at least one processor to:
 
  determine a plurality of control parameters for transmission from the first wireless communication device to a second wireless communication device, each control parameter including at least a Control identifier (ID) and a control value, and 

  generate a first frame that includes an aggregated control (A-Control) field formatted with the plurality of control parameters;
one or more transceivers coupled to the first wireless communication device to output
the first frame for transmission from the first wireless communication device
to the second wireless communication device;

  one or more antennas coupled to the one or more transceivers to wirelessly transmit

into the transceivers; and

  a housing that encompasses the wireless communication device, the one or more transceivers and at least a portion of the one or more antennas.

87, (New) A computer-readable medium having stored therein instructions which, when executed by a processor, causes the processor to:
  
  determine a plurality of control parameters for transmission from a first wireless
communication device to a second wireless communication device, each control parameter including at least a Control identifier (ID) and a control value;

  generate a first frame for transmission via a first wireless link, wherein the first frame
includes an aggregated control (A-Control) field formatted with the plurality of control parameters; and

  output the first frame for transmission from the first wireless communication device to the second wireless communication device.

See claim 13.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 58, 59, 60, 76, 77, 78, 86, 87, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ko et al. (US 2019/0021091).
Regarding claim 58, 76, 86, 87, Ko discloses a method of wireless communication (wireless communication terminal may transmit and modify various HT Control Fields and the HT control field may include an aggregated control (A-Control) subfield and terminal includes include a transceiver and a processor, [0232] and [0234] and [0009] and [0089] and [0021] and figure 4), comprising:
determining a plurality of control parameters for transmission from a first wireless communication device to a second wireless communication device, each control parameter including at least a Control identifier (ID) and a control value (The wireless communication terminal…may insert one or a plurality of control subfields into the A-Control subfield and the control sub-field include a Control ID sub-field…the Control sub-field include a Control Information sub-field indicating Control information, [0234] and [0235]-[0236] and Figure 27);
generating a first frame for transmission via a first wireless link, wherein the first frame includes an aggregated control (A-Control) field formatted with the plurality of control parameters (processor generate a frame to be transmitted through a wireless network and transmitting information on MAC frame control and the number of Control subfields included in the A-Control subfield may be differently applied depending on at least one of the type and the subtype of the MAC frame, [0076] and [0228] and [0234]); and
outputting the first frame for transmission from the first wireless communication device to the second wireless communication device (the wireless communication terminal…insert one or a plurality of control subfields into the A-Control subfield to transmit, [0234] and [0237]).
Regarding claim 59, 77, Ko discloses wherein the A-Control field is a variable-length control field, the method further comprising: determining a length of the A-Control field based, at least in part, on the plurality of control parameters; and populating a first portion of the A-Control field with an indication based on the length (when the length of the HE variant transmitted by the wireless communication terminal is variable, the wireless communication terminal insert a Length subfield indicating the length of the A-Control field…the Length sub-field indicate -1, which is the number of Control sub-fields, [0250] and figure 32 and [0235] and [0237]-[0238] and [0241] and [0285]).

Regarding claim 60, 78, Ko discloses wherein the first portion is formatted as a first control parameter, the first control parameter having a reserved value for the Control ID and having the length as the control value for the first control parameter (when the length of the HE variant transmitted by the wireless communication terminal is variable, the wireless communication terminal insert a Length subfield indicating the length of the A-Control field…the Length sub-field indicate -1, which is the number of Control sub-fields, [0250] and figure 32 and [0235] and [0237]-[0238] and [0241] and [0285]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 61 and 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko, in view of Chun et al. (US 2017/0070914)
Regarding claim 61, 79, Ko fails to disclose wherein the first frame is first media access control (MAC) protocol data unit (MPDU), and wherein the first MPDU is included in an aggregated MPDU (A-MPDU) transmission. However in a similar field of endeavor, Chun discloses the first frame is first media access control (MAC) protocol data unit (MPDU), and wherein the first MPDU is included in an aggregated MPDU (A-MPDU) transmission (the DL PPDU may include at least one MPDU and the at least one MPDU include a first HE control field …each of the first and the second HE control field include a plurality of aggregated HE control subfields and an aggregated MPDU (A-MPDU) scheme is used, a plurality of MPDUs may be aggregated in a single A-MPDU, [0031] and [0116] and [0183] and [0300] and [0774]-[0775]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having a frame comprising an aggregated control subfield be a first MPDU in which is included in an A-MPDU transmission as disclosed by Chun into the wireless communication method of Ko in order to improve the system and provide a flexible means of communication of control information.

Claim 64, 66, 82, 83, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Seok et al. (US 2020/0120603)
(A-Control field is applied to different bands for cooperative multi-band operation…If the Control ID subfield in a Control subfield of an A-Control subfield is “7” (indicating Multi-band Control), then the Control Information…contains the band information and the QoS Null frame includes an A-Control field setting the PM (power management) mode to 0 for the 6Ghz band and a Frame Control field setting the PM mode to 1 for the 5 Ghz band, [0066]-[0067] and [0073] and figure 7). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the A-Control field being associated with multi-band operation in which includes parameters such as band ID and power management modes for indicating enablement or disablement of respective bands as disclosed by Seok into the wireless communication method of Ko in order to improve the system and provide a flexible means of controlling transmit and receive modules that uses different frequency bands.
Regarding claim 66, 83, Ko fails to disclose at least one control parameter to enable or disable at least one of the first wireless link or the second wireless link. Seok however discloses wherein the plurality of control parameters includes at least one control  (the QoS Null frame includes an A-Control field setting the PM (power management) mode to 0 for the 6Ghz band and a Frame Control field setting the PM mode to 1 for the 5 Ghz band, [0073] and figure 7 and [0066]-[0067] and). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of having the A-Control field being associated with multi-band operation in which includes parameters such as band ID and power management modes for indicating enablement or disablement of respective bands as disclosed by Seok into the wireless communication method of Ko in order to improve the system and provide a flexible means of controlling transmit and receive modules that uses different frequency bands.
9.	Claims 65 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Seok, in further view of Lim et al. (US 2017/0367090).
Regarding claim 65, Ko and Seok fails to disclose a second frame includes a redundant copy of the A-Control field for transmission via the second wireless link. However in a similar field of endeavor, Lim discloses generating a second frame for transmission via the second wireless link, wherein the second frame includes a redundant copy of the A-Control field formatted with the plurality of control parameters; and outputting the second frame for transmission from the first wireless communication device to the second wireless communication device via the second wireless link (a field may be configured such that control information transmitted in a first 20 Mhz band is duplicated and the duplicated control information is transmitted in a second 20 Mhz band, [0008] and [0015]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of duplicating control information of a control field for transmission on another band as disclosed by Lim into the wireless communication method comprising multi-band operation as disclosed by Ko and Seok in order to improve the system and provide a robust and redundant means of communicating control information such that parameters may be determined. 

10.	Claim 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Seok, in further view of Xi et al. (US 2018/0041917)
Regarding claim 68, Ko and Seok fails to disclose a delimiter between the first and second subset of control parameters. However in a similar field of endeavor, Xi discloses wherein the A-Control field includes a delimiter between the first subset of control parameters and the second subset of control parameters (delimiter field contain a sequence that may specify the boundary between information, [0213]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including a delimiter to specify a boundary between information as disclosed by Xi into the wireless communication method comprising multi-band operation and corresponding Multi-band Control information as disclosed by Ko and Seok in order to improve the system and efficiently distinguish different band control parameters that is communicated.  

70-74, 85, is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Asterjadhi et al. (US 2016/0366254).
Regarding claim 70, 85, Ko fails to disclose receiving an acknowledgment from the second wireless communication device, wherein the acknowledgement indicates that the A-Control field was successfully processed. Ko however discloses triggering an ACK frame transmission through a trigger frame ([0266] and [0280]). In a similar field of endeavor, Asterjadhi discloses receiving an acknowledgment from the second wireless communication device, wherein the acknowledgment indicates that the A-Control field was successfully processed by the second wireless communication device, and wherein the acknowledgment is different from a media access control (MAC) acknowledgment for acknowledging the first frame (HE control fields…contain an indication that the transmitter of the HE control fields…request an acknowledgement…of the control information carried in HE control fields…The acknowledgement of correct reception of the HE control field portion can be piggybacked in existing frames (e.g., Ack, BlockACK frames (as part of reserved fields or values therein) or can be a PPDU generated by the recipient that carries one or more HE control fields, at least one of which contains an indication of a successful reception, [0098] and [0106] and [0108] and [0110] and [0115]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving an Ack that indicates that the A-Control field was processed as disclosed by Asterjadhi into the wireless communication method of Ko in order to improve the system and provide a flexible means of acknowledging control parameters by a receiving device.

	
	
Regarding claim 71, Asterjadhi discloses wherein the acknowledgment is included in a reserved bit of a frame control field or block acknowledgment control field (The acknowledgement of correct reception of the HE control field portion can be piggybacked in existing frames (e.g., Ack, BlockACK frames (as part of reserved fields or values therein) or can be a PPDU generated by the recipient that carries one or more HE control fields, at least one of which contains an indication of a successful reception, [0098] and [0106] and [0108] and [0110] and [0115]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving an Ack that indicates that the A-Control field was processed as disclosed by Asterjadhi into the wireless communication method of Ko in order to improve the system and provide a flexible means of acknowledging control parameters by a receiving device.
Regarding claim 72, Asterjadhi discloses wherein the acknowledgement includes signaling to indicate that the acknowledgement is for the plurality of control parameters (HE control fields…contain an indication that the transmitter of the HE control fields…request an acknowledgement…of the control information carried in HE control fields…The acknowledgement of correct reception of the HE control field portion can be piggybacked in existing frames (e.g., Ack, BlockACK frames (as part of reserved fields or values therein) or can be a PPDU generated by the recipient that carries one or more HE control fields, at least one of which contains an indication of a successful reception, [0098] and [0021] and [0079] and [0106] and [0108] and [0110] and [0115]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving an Ack that indicates that the A-Control field was processed as disclosed by Asterjadhi into the wireless communication method of Ko in order to improve the system and provide a flexible means of acknowledging control parameters by a receiving device.
Regarding claim 73, Asterjadhi discloses wherein acknowledgment is included in a multi-station block acknowledgment (multi-STA Block Ack) message (the HE A-Control frame may be carried in a multi-STA block, [0078] and [0114]-[0116]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of receiving an Ack that indicates that the A-Control field was processed as disclosed by Asterjadhi into the wireless communication method of Ko in order to improve the system and provide a flexible means of acknowledging control parameters by a receiving device.
Regarding claim 74, Asterjadhi discloses wherein the signaling includes predefined values for an acknowledgement type field and a traffic identifier field of the multi-STA Block Ack message (the ACK type field may indicate the length for each of those fields…a certain value of the TID (traffic identifier information field) may indicate ACK for an action ACK carried in the A-MPDU and the ACK type field is a first value or a second value, [0114]-[0115]). It would have been obvious before the .
12.	Claim 75 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Merlin et al. (US 2016/0262050).
Regarding claim 75, Ko fails to disclose wherein the first frame includes the A-Control field in a payload portion of a null packet, a quality-of service (QoS) Null frame, or a null data packet (NDP). However in a similar field of endeavor, Merlin discloses wherein the first frame includes the A-Control field in a payload portion of a null packet, a quality-of service (QoS) Null frame, or a null data packet (NDP) (the payload of the first message comprises a HE control field and the first message (e.g., the payload) comprises a sounding PPDU and the sounding PPDU comprises a null data packet announcement MAC frame, ([0089]-[0090]). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate the concept of including a control field in a payload of a message in which such message comprises a null data packet as disclosed by Merlin into the wireless communication method of Ko in order to improve the system and provide a flexible means of communication of control information.
Allowable Subject Matter
1.	Claims 62, 63, 67, 69, 80, 81, 84 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2.	Chu et al. (US 2017/0294992) disclosing the aggregated control subfield include one or more control subfields ([0058])
3.	Kim et al. (US 2018/0324840) disclosing a plurality of A-Control subfields  are included…each control subfield of the A-Control subfield include control ID field ([0067])
4.	Vermani et al. (US 2017/0127385) disclosing delimiter between the 11ac potions and the 11ax portions ([0123])
	
5. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN HOANG NGO whose telephone number is (571)272-8398.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN H NGO/Examiner, Art Unit 2473